Exhibit 10j.(8)

Rate Schedule TF-1 Service Agreement

Contract No. 136455

THIS SERVICE AGREEMENT (Agreement) is made and entered into on February 08,
2008, by and between Northwest Pipeline GP (Transporter) and Northwest Natural
Gas Company (Shipper).

WHEREAS:

 

A. Pursuant to the procedure set forth in Section 22 of the General Terms and
Conditions of Transporter’s FERC Gas Tariff, Shipper acquired certain
transportation capacity that was permanently released by March Point
Cogeneration Company from contract 100055.

THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:

1. Tariff Incorporation. Rate Schedule TF-1 and the General Terms and Conditions
(GT&C) that apply to Rate Schedule TF-1, as such may be revised from time to
time in Transporter’s FERC Gas Tariff (Tariff), are incorporated by reference as
part of this Agreement, except to the extent that any provisions thereof may be
modified by non-conforming provisions herein.

2. Transportation Service. Subject to the terms and conditions that apply to
service under this Agreement, Transporter agrees to receive, transport and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Maximum Daily Quantity at each Primary Receipt Point, and the
Maximum Daily Delivery Obligation at each Primary Delivery Point are set forth
on Exhibit A. If contract specific OFO parameters are set forth on Exhibit A,
whenever Transporter requests during the specified time period, Shipper agrees
to flow gas as requested by Transporter, up to the specified volume through the
specified transportation corridor.

3. Transportation Rates. Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein.
Reservation charges apply to the Contract Demand set forth on Exhibit A. The
maximum currently effective rates (Recourse Rates) set forth in the Statement of
Rates in the Tariff, as revised from time to time, that apply to the Rate
Schedule TF-1 customer category identified on Exhibit A, will apply to service
hereunder unless and to the extent that discounted Recourse Rates or awarded
capacity release rates apply as set forth on Exhibit A or negotiated rates apply
as set forth on Exhibit D. Addiotionally, if applicable under Section 21 of the
GT&C, Shipper agrees to pay Transporter a facility reimbursement charge as set
forth on Exhibit C.

4. Transportation Term. This Agreement becomes effective on the date first set
forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain in full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies, through the established
evergreen rollover periods thereafter until terminated in accordance with the
notice requirements under the applicable evergreen provision.

5. Non-Conforming Provisions. All aspects in which this Agreement deviates from
the Tariff, if any, are set forth as non-conforming provisions on Exhibit B. If
Exhibit B includes any material non-conforming provisions, Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will be subject to the
Commission acceptance of Transporter’s filing of the non-conforming Agreement.

6. Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, any capacity release conditions, including recall rights, are set forth
on Exhibit A.

7. Exhibit Incorporation. Exhibit A is attached hereto and incorporated as part
of this Agreement. If Exhibits B, C and/or D apply, as noted on Exhibit A to
this Agreement, then such Exhibits also are attached hereto and incorporated as
part of this Agreement.

8. Regulatory Authorization. Transportation service under this Agreement is
authorized pursuant to the Commission regulations set forth on Exhibit A.

9. Superseded Agreements. When this Agreement takes effect, it supersedes,
cancels and terminates the following agreement(s): Original Firm Agreement
100055 dated 4/1/1993.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Transporter and Shipper have executed this Agreement on
February 08, 2008.

 

Northwest Natural Gas Company     Northwest Pipeline GP By:   /s/     By:   /s/
Name:   RANDOLPH S. FRIEDMAN     Name:   JANE F. HARRISON Title:   DIRECTOR, GAS
SUPPLY     Title:   MANAGER NWP MARKETING SERVICES



--------------------------------------------------------------------------------

EXHIBIT A

(Dated February 08, 2008, Effective February 08, 2008)

to the

Rate Schedule TF-1 Service Agreement

(Contract No. 136455)

between Northwest Pipeline GP

and Northwest Natural Gas Company

SERVICE DETAILS

 

1. Transportation Contract Demand (CD): 12,000 Dth per day

 

2. Primary Receipt Point (s) :

 

Point ID Name

   Maximum Daily
Quantities (Dth)

503   GREASEWOOD

   1300

543   OPAL PLANT

   5700

700   COLLINS GULCH

   5000     

Total

   12000

 

3. Primary Delivery Point (s) :

 

Point ID Name

   Maximum Daily
Delivery Obligation
(Dth)

284   SEDRO/WOOLLEY

   12000     

Total

   12000

4. Customer Category:

 

  a. Large Customer

 

  b. Incremental Expansion Customer: No

 

5. Recourse or Discounted Recourse Transportation Rates:

 

  a. Reservation Charge (per Dth of CD):

Maximum Base Tariff Rate, plus applicable surcharges

 

  b. Volumetric Charge (per Dth):

Maximum Base Tariff Rate, plus applicable surcharges

 

  c. Additional Facility Reservation Surcharge Pursuant to Section 3.4 of Rate

Schedule TF-1 (per Dth of CD): None

 

  d. Rate Discount Conditions Consistent with Section 3.5 of Rate Schedule TF-1:

Not Applicable

 

6. Transportation Term:

 

  a. Primary Term Begin Date:

January 01, 2017

 

  b. Primary Term and Date:

December 31, 2046



--------------------------------------------------------------------------------

  c. Evergreen Provision:

Yes, standard bi-lateral evergreen under Section 12.2 of Rate Schedule TF-1

 

7. Contract Specific OFO Parameters: None.

 

8. Regulatory Authorization: 18 CFR 284.223

 

9. Additional Exhibits:

Exhibit B No

Exhibit C No

Exhibit D No